Election/Restrictions
Claims 44, 45, 46-48, 51, and 52 are allowable. Claims 49, 50, 53-57, previously withdrawn from consideration as a result of a restriction requirement, include all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions of species A-C, as set forth in the Office action mailed on April 26, 2021 and August 4, 2021, is hereby withdrawn and claims 49, 50, 53-57 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 44-57 are allowed.

The following is an examiner’s statement of reasons for allowance:  The prior art does not teach or suggest a protective device as defined by the claims.  It was known to use protective devices to protect a machine device and/or machine operation.  For example, May (USP 5,653,561) and Everington, Jr. (USP 8,529,170) disclose a protective device used to cover a drill in a manufacturing operation.  However, May and Everington, Jr. do not teach a protective cover for a robot end effector, wherein the end effector is configured to pick up and deposit a work piece, wherein the protective cover is in a retracted configuration during operation of the end effector.  As such, claims 44, 45, 49, and 50 are allowable over the prior art.  With respect to claim 46, the prior art to May and Everington, Jr, do not teach the protective device having a pulling member for moving the protective device between an extended configuration and a retracted configuration, the pulling member having a first section and a second section, wherein the second section exhibiting a greater elasticity than the first section.  As such, claims 46-48 are allowed.  With respect to claim 51, the prior art does not teach a protective device having the combination of a pulling member and a pressure space, the pulling member for moving the protective device between a deployed configuration and a retracted configuration, the protective device moved to the deployed configuration when the pressure space is exposed to a pressure source and move to a second retracted configuration when the pressure space is evacuated.  As such, claims 51-52 are allowable.  Claim 53 is allowed for the same reason as claim 46.  Specifically, the prior art does not teach the second section of the pulling member exhibiting a greater elasticity than the first section of the pulling member.  As such, claims 53-57 are allowable.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658